Citation Nr: 1213193	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from March 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center that granted entitlement to service connection for PTSD and evaluated the disability as 10 percent disabling effective August 13, 2001, and 30 percent disabling effective September 19, 2008.  The Veteran filed a notice of disagreement dated in January 2010, and the VA Regional Office (RO) in St. Petersburg, Florida, issued a statement of the case dated in April 2011.  The original statement of the case was returned to VA as undeliverable.  It was re-mailed to the Veteran in July 2011.  The Veteran filed a substantive appeal dated in September 2011.  

In this regard, the Board notes that a substantive appeal must be filed within 60 days from the date that the statement of the case is mailed to the Veteran or within one year of the date that the original rating decision is mailed, whichever is later.  38 C.F.R. § 20.302.   Because the statement of the case was effectively mailed to the Veteran in July 2011, the Board finds that his September 2011 substantive appeal was timely filed.  However, even if it were not, the Board notes that in Percy v. Shinseki, 23. Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period to file a substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Id. at 45. In this case, the RO continued to adjudicate that matter and issued a supplemental statement of the case dated in December 2011.  As such, the Board finds that VA waived the issue of timeliness and the Board may proceed to consider the matter.

In September 2011, the RO increased the evaluation of the Veteran's PTSD to 50 percent disabling, effective August 13, 2001.  

In August 2007, the Veteran submitted a statement referencing a claim of entitlement to service connection for a right foot injury.  This issue is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

With respect to the Veteran's claim for a higher evaluation for his service-connected PTSD, the Board notes that the most recent VA examination with respect to this claim is dated in September 2008, prior to the grant of service connection.  He has also submitted statements in which he contends that his disability is worse than the 50 percent evaluation assigned.  

As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the United States Court of Appeals for Veterans Affairs (Court) found that, if the evidence demonstrates that the Veteran's symptoms result in occupational and social impairment equivalent to what could be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating should be assigned.  The list of symptoms set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, was noted not to be exhaustive, but rather was to service as an example to guide the Board.  Upon remand, the examiner is asked to evaluate all of the Veteran's symptoms and make a determination as to his level of occupational and social impairment.

Next, in a March 2012 Brief Presentation, the Veteran's representative indicates that Veteran has received Social Security benefits.  The representative indicated that these benefits could have been either Social Security Disability (SSD) benefits or Supplemental Security Income (SSI) benefits.  The Veteran's claims file does not contain any records related to an award of benefits from the Social Security Administration.  In this regard, the Board notes that SSI benefits can be awarded in certain circumstances based on the presence of disability.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability).

Normally, where relevant records from the Social Security Administration are identified, the Board should attempt to obtain them.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  However, in this case, the Board notes that the Veteran's claims file indicates that the Veteran was born on August [redacted], 1931, and that he is 80 years old.  Under 38 U.S.C § 402, SSA disability awards automatically convert to "old age" benefits when a person turns 65.  In addition, the Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72.  As such, the Board finds that there is no duty on the part of VA to remand this matter in order to obtain any records from that agency.

With regard to a claim for individual unemployability, the Board acknowledges that the RO has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

Here, the Board notes that the Veteran's claims file indicates that the Veteran has not been employed since 1994.  The Veteran's representative contends that the Veteran's symptoms and GAF scores in the low to mid 50s indicate that he is unemployable due to his PTSD.  

Resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  And the Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his service-connected PTSD.  This should specifically include updated treatment records from VA.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Afford the Veteran a VA examination in order to assess the current severity of his PTSD. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note in the examination report that the claims file was in fact made available for review in conjunction with the examination.

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's PTSD.  The examiner should specifically comment on and list all of the Veteran's symptoms related to his service-connected PTSD, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of his PTSD symptoms.

All findings should be reported in detail accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished to assess the appellant's employment history, educational background, and day-to-day functioning.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

After examining the Veteran, the examiner should also (a) comment generally on the functional and industrial impairment caused by the Veteran's service-connected disability and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disability alone prevents him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, to include expressly addressing whether an extraschedular rating is warranted for the Veteran's service-connected PTSD and whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


